Title: To James Madison from Henry A. S. Dearborn, 13 September 1813
From: Dearborn, Henry A. S.
To: Madison, James


Highly respected Sir,
Custom House Boston Sepr. 13. 1813.
Mr. Cutts a fiew days since informed me that some meddling person had written you, giveing a statement to the injury of me relative to a clerk in the Custom House. When I was honored with the appointment of Collector I found the emoluments of the office would not permit me to pay a Deputy and therefore have not appointed any yet & shall not until a change of times makeing an increase of business, shall make it proper. Last January the business of the office was so small, that I dismissed three clerks and reduced the pay of those left one third. Mr. Rowson having been appointed a clerk by Genl. Lincoln & from having been nearly fifteen years in the office, better acquainted with the details than any other, was continued by my father & has been retained by me, having unifo[r]mly conducted with attention, fidelity & propriety. On no occasion have I had any cause of complaint against him. He has been in the United States twenty years—was a merchant in England, but being unfortunate in business was compelled to go on the stage with his wife, for a living & came to this country, when he soon left that ocupation, as his wife opened a female Academy, which she has Kept ever since with the highest reputation of any in New England, and he was taken into the store of Fredk. Guear who was then one of the greatest merchants in Massachusetts & having signed bonds for him was on the Bankruptcy of Guear, thrown into prison & there remained until discharged by the Secretary of the Treasury.
Genl. Lincoln from the fair character he had ever maint[ain]ed and Knowing him well on account of his situation as Clerk to Mr. Guear & that of his highly respected wife, took him into the Custom House.
Since I have known him, he has always exhibited a respect & attatchment for the U.S. & when speaking of the government of Great Britain, it has been in the strongest terms of disapprobation for the character, conduct and measures of its rulers, particular[l]y towards this country.
When I was bound in duty, attatchment & gratitude to viset the best of fathers, who was extreemly ill at Fort George, I from absolute necessity gave Mr. Rowson power to act until my return only, and he has conducted to the satisfaction of myself & the people who had business at the office.
No one has any controul over the affairs of the office, who can draw a check, or negociate any business in relation to the duties of Collector, but myself & never has, except in the special instance alluded to.
As to the expressions in relation to the British Fleet these were the circumstances.
Being at a neighbors house, they were expressing their disgust at the conduct of Genl. Armstrong towards my father, a fiew days after the news reached town that he had been removed from his command. That letters had been published in the National Intelegencer, from persons in Camp, by genl. A. to the injury of my father & that he was thus endavoring to depreciate the services he had performed &c &c—they were depricateing such conduct toward an officer who was faithfully serveing his country & Mr. Rowson having ever felt & expressed a high respect & gratitude towards my father, he felt indignant at the course which Genl. A. had persewed to blast the reputation of a soldier, and in the warmth of declamation & glow of feeling, he said he hoped if the British Squadron did go up to Washington, Armstrong would be blown up. This is all his offence—he said nothing about you or Congress; it was the expression of an individual, who, not from attatchment to Great Britain or enmity to the U.S. or the Government, but from a warm respect to my father & disgust at the man who he conceived had grossly injured him.
You I have no doubt will excuse this freedom, for I do not like to be under imputations which may lesson me in your good esteem. I am conscious of having faithfully done my duty & trust you would not think less well of a man who from the best motives has not persicuted an individual who for nearly 20 years has adopted this country as his own & for no other cause than his having been born in England. I know evry one has enemies and friends who act like enemies. I feel under infinite obligations to you for the delicate & friendly mode in which you made me acquainted with the purport of the letter you received & feel confident from my Knowlledge of your magnanimity & just feelings on all occasions, that this statement will not lesson me in your estimation.
Such is my esteem & gratitude that I shall at all times be proud to so conduct as will meet your approbation. I am young & my wife & children owe their support to your bounty, which will ever be remembered by us all. I pray that no designing man may induce you to imbibe unfavorable impressions, for I have made it a point to act with firmness, justice & independence in the discharge of my duty & through life felt and cherished those principles of patriotism & attatchment to the republican institutions of my country, which the examples and precepts of a kind father has so strongly implanted in my mind, that nothing but death can extinguish.
With the most earnest wishes for the speedy & perfect recovery of your health I have the honor to be Sir, with the greatest respect Your gratefull & obt. Servt.
H.A.S. Dearborn
